Title: Continental Congress Report on the Suspension of Acts Relating to State Militia, 31 December 1782
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] December 31, 1782
The Committee to whom was referred the letter of the 24th. instant from the Secretary at War with the inclosure from the Commander in Chief report that it will be expedient to suspend the operation of the resolution of the  so far as relates to the lines of New Hampshire Rhode Island & New Jersey be suspended till the first day of March next and also as to the Pennsylvania Line so far as to retain in Service only the Officers necessary to the Compleating of three Regiments.
